               Case 1:20-cv-00001-JB-N Document 22 Filed 01/02/20 Page 1 of 3                          PageID #: 394
                                                                                                               MEDREQ,SMM
                                          U.S. District Court
                                 Southern District of Florida (Ft Pierce)
                           CIVIL DOCKET FOR CASE #: 2:19−cv−14411−RLR

Morales v. Fast RX, Inc.                                                      Date Filed: 10/30/2019
Assigned to: Judge Robin L. Rosenberg                                         Jury Demand: Plaintiff
Referred to: Magistrate Judge Shaniek M. Maynard                              Nature of Suit: 442 Civil Rights: Jobs
Case in other court: 19th Judicial Circuit in and for St. Lucie County,,      Jurisdiction: Diversity
                     562019CA001788AXXXHC
Cause: 28:1332 Diversity−Employment Discrimination
Plaintiff
Shayna Morales                                                 represented by Chad Evan Levy
                                                                              The Law Offices of Levy & Levy, P.A.
                                                                              1000 Sawgrass Corporate Parkway
                                                                              Suite 588
                                                                              Sunrise, FL 33323
                                                                              954−763−5722
                                                                              Fax: 954−763−5723
                                                                              Email: chad@levylevylaw.com
                                                                              LEAD ATTORNEY
                                                                              ATTORNEY TO BE NOTICED

                                                                             David Mitchell Cozad
                                                                             The Law Offices of Levy & Levy, P.A.
                                                                             1000 Sawgrass Corporate Parkway
                                                                             Suite 588
                                                                             Sunrise, FL 33323
                                                                             (954) 763−5722
                                                                             Fax: (954) 763−5723
                                                                             Email: david@levylevylaw.com
                                                                             LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED


V.
Defendant
Fast RX, Inc.                                                  represented by Richard M Gaal
formerly known as                                                             McDowell Knight Roedder , Sledge, LLC
Doc RX, Co., Inc.                                                             11 North Water Street, Suite 13290
                                                                              Mobile, AL 36602
                                                                              (251)432−5300
                                                                              Email: rgaal@mcdowellknight.com
                                                                              ATTORNEY TO BE NOTICED


 Date Filed         #    Docket Text

 10/30/2019         Ï1   NOTICE OF REMOVAL (STATE COURT COMPLAINT − Complaint) Filing fee $ 400.00 receipt
                         number 113C−12107304, filed by Fast RX, Inc. f/k/a Doc RX, Co., Inc.. (Attachments: # 1 Civil
             Case 1:20-cv-00001-JB-N Document 22 Filed 01/02/20 Page 2 of 3                          PageID #: 395
                     Cover Sheet, # 2 Exhibit A (Fla. Secy of State Entity Records), # 3 Exhibit B (Waiver of Service and
                     Cover Letter), # 4 Exhibit C (EEOC Charge of Discrimination), # 5 Exhibit D (Dec of Brian Ward
                     with Exs D−1 through D−7), # 6 Exhibit E (State Court File), # 7 Exhibit F (Morales Deed), # 8
                     Exhibit G (Morales Ch. 7 Bankruptcy Petition), # 9 Exhibit H (Letter from Chad Levy 1.14.2019), #
                     10 Exhibit I (Affidavit of C. Levy, Esq.), # 11 Exhibit J (Affidavit of D. Cozad, Esq.), # 12 Exhibit K
                     (Plaintiff's Motion for Attorneys' Fees), # 13 Exhibit L (Notice of Filing Notice of Removal))(Gaal,
                     Richard) (Entered: 10/30/2019)

10/30/2019     Ï2    Clerks Notice of Judge Assignment to Judge Robin L. Rosenberg and Magistrate Judge Shaniek M.
                     Maynard.

                     Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S. Magistrate Judge Shaniek M.
                     Maynard is available to handle any or all proceedings in this case. If agreed, parties should complete
                     and file the Consent form found on our website. It is not necessary to file a document indicating lack
                     of consent.

                     Pro se (NON−PRISONER) litigants may receive Notices of Electronic Filings (NEFS) via email after
                     filing a Consent by Pro Se Litigant (NON−PRISONER) to Receive Notices of Electronic Filing. The
                     consent form is available under the forms section of our website. (amb) (Entered: 10/30/2019)

11/04/2019     Ï3    Plaintiff's MOTION to Remand by Shayna Morales. (Levy, Chad) (Entered: 11/04/2019)

11/06/2019     Ï4    MOTION to Change Venue by DocRX improperly identified as by Fast RX, Inc.. Responses due by
                     11/20/2019 (Attachments: # 1 Exhibit A (Decl. of Brian Ward), # 2 Exhibit B (Decl. of Catherine
                     Hunter), # 3 Exhibit C (EEOC Charge of Discrimination), # 4 Exhibit D (EEOC Notice of Charge of
                     Discrimination))(Gaal, Richard) (Entered: 11/06/2019)

11/06/2019     Ï5    ANSWER and Affirmative Defenses to Complaint re the Notice of Removal by Fast RX, Inc.. (Gaal,
                     Richard) (Entered: 11/06/2019)

11/08/2019     Ï6    Certificate of Other Affiliates/Corporate Disclosure Statement − NONE disclosed by Fast RX, Inc.
                     (Gaal, Richard) (Entered: 11/08/2019)

11/18/2019     Ï7    Plaintiff's MOTION to Stay by Shayna Morales. Responses due by 12/2/2019 (Levy, Chad) (Entered:
                     11/18/2019)

11/18/2019     Ï8    RESPONSE in Opposition re 3 Plaintiff's MOTION to Remand filed by Fast RX, Inc.. Replies due by
                     11/25/2019. (Attachments: # 1 Exhibit A (Lett v. Wells Fargo), # 2 Exhibit B (Jones v. Dollar Tree
                     Stores), # 3 Exhibit C (10.31.19 Email from C. Levy), # 4 Exhibit D (Batista Opinion), # 5 Exhibit E
                     (Burrows v. State Farm), # 6 Exhibit F (Declaration of R. Gaal, Esq.))(Gaal, Richard) (Entered:
                     11/18/2019)

11/21/2019     Ï9    ORDER SETTING STATUS CONFERENCE, CALENDAR CALL, AND TRIAL DATE, ORDER
                     OF REQUIREMENTS, AND ORDER OF REFERENCE TO MAGISTRATE JUDGE.
                     SCHEDULING ORDER: ( Jury Trial set for 11/23/2020 09:00 AM in Fort Pierce Division before
                     Judge Robin L. Rosenberg., Calendar Call set for 11/18/2020 09:00 AM before Judge Robin L.
                     Rosenberg., Status Conference set for 10/21/2020 09:30 AM before Judge Robin L. Rosenberg.),
                     ORDER REFERRING CASE to Magistrate Judge Shaniek M. Maynard for appropriate disposition of
                     all pro hac vice motions, motions to substitute counsel, and pretrial motions related to discovery..
                     Signed by Judge Robin L. Rosenberg on 11/19/2019. See attached document for full details. (amb)

                     Pattern Jury Instruction Builder − To access the latest, up to date changes to the 11th Circuit Pattern
                     Jury Instructions go to https://pji.ca11.uscourts.gov or click here. (Entered: 11/21/2019)

11/25/2019    Ï 10   REPLY to Response to Motion re 3 Plaintiff's MOTION to Remand filed by Shayna Morales. (Levy,
                     Chad) (Entered: 11/25/2019)
             Case 1:20-cv-00001-JB-N Document 22 Filed 01/02/20 Page 3 of 3                          PageID #: 396
11/27/2019    Ï 11   ORDER SETTING DISCOVERY PROCEDURES. Signed by Magistrate Judge Shaniek M. Maynard
                     on 11/27/2019. See attached document for full details. (amb) (Entered: 11/27/2019)

12/02/2019    Ï 12   RESPONSE in Opposition re 7 Plaintiff's MOTION to Stay Proceedings Pending Ruling on Plaintiff's
                     Motion to Remand filed by Fast RX, Inc.. Replies due by 12/9/2019. (Gaal, Richard) (Entered:
                     12/02/2019)

12/05/2019    Ï 13   Joint SCHEDULING REPORT − Rule 26(f) by Fast RX, Inc. (Attachments: # 1 Exhibit EX A Joint
                     Proposed Scheduling Order Referring Case to Mediation)(Gaal, Richard) (Entered: 12/05/2019)

12/09/2019    Ï 14   Unopposed MOTION for Extension of Time to File Response/Reply/Answer as to 12 Response in
                     Opposition to Motion by Shayna Morales. (Attachments: # 1 Text of Proposed Order)(Levy, Chad)
                     (Entered: 12/09/2019)

12/09/2019    Ï 15   SCHEDULING ORDER AND ORDER REFERRING CASE TO MEDIATION. (Discovery due by
                     7/28/2020., Dispositive Motions due by 8/24/2020., Mediation Deadline 9/23/2020). Signed by Judge
                     Robin L. Rosenberg on 12/9/2019. See attached document for full details. (mc) (Entered: 12/10/2019)

12/10/2019    Ï 16   PAPERLESS ORDER granting in part and denying in part 14 Plaintiff's Motion for Extension of Time
                     to File Reply. Plaintiff's Motion should not have been filed the day Plaintiff's Reply was due when
                     counsel knew of planned travel. Plaintiff shall file a Reply by no later than 5:00 PM on 12/17/2019.
                     Further, the Court notes Plaintiff's response to 4 Defendant's Motion to Change Venue was due by
                     11/20/2019. Under Local Rule 7.1(c), failure to respond to a motion within 14 days of service may be
                     deemed sufficient cause to grant the motion by default. Plaintiff shall file a response to 4 Defendant's
                     Motion to Change Venue by no later than 5:00 PM on 12/13/2019. Signed by Judge Robin L.
                     Rosenberg on 12/10/2019. (hhn) (Entered: 12/10/2019)

12/11/2019    Ï 17   ORDER SETTING DISCOVERY STATUS CONFERENCE AND ORDER REQUIRING JOINT
                     DISCOVERY STATUS REPORT: Status Report due by 6/25/2020. Status Conference Re: Discovery
                     Matters set for 6/30/2020 at 2:30 PM before Magistrate Judge Shaniek M. Maynard. Signed by
                     Magistrate Judge Shaniek M. Maynard on 12/11/2019. See attached document for full details. (ail)
                     (Entered: 12/11/2019)

12/13/2019    Ï 18   RESPONSE to Motion re 4 MOTION to Change Venue by DocRX improperly identified as filed by
                     Shayna Morales. Replies due by 12/20/2019. (Levy, Chad) (Entered: 12/13/2019)

12/17/2019    Ï 19   REPLY to Response to Motion re 7 Plaintiff's MOTION to Stay filed by Shayna Morales. (Levy,
                     Chad) (Entered: 12/17/2019)

12/20/2019    Ï 20   REPLY to Response to Motion re 4 MOTION to Change Venue by DocRX improperly identified as
                     filed by Fast RX, Inc.. (Gaal, Richard) (Entered: 12/20/2019)

12/30/2019    Ï 21   ORDER DENYING PLAINTIFFS MOTION TO REMAND, GRANTING DEFENDANTS MOTION
                     TO TRANSFER VENUE. ORDER denying 3 Motion to Remand; granting 4 Motion to Change
                     Venue; denying as moot 7 Motion to Stay. Signed by Judge Robin L. Rosenberg on 12/30/2019. See
                     attached document for full details. (amb) (Entered: 12/31/2019)
